DETAILED ACTION
This is a Quayle Action based on the 17/039,409 application filed on 09/30/2020 and which claims as originally filed have been considered in the ensuing action. 


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/13/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities:  
On line 4, “two opposite ends” should be corrected to ---opposite ends---
On line 6, “said side frame portions” should be corrected to –said two side frame portions---
On line 8, “said pairs” should be corrected to ---said two pairs---
On line 9, “said side frame portions” should be corrected to –said two side frame portions---
On line 14, “said counterweight” should be corrected to ---said two pairs of counterweight---
On line 19, “said side frame portions” should be corrected to –said two side frame portions---
On lines 19-20, “said cable” should be corrected to ---said two cable---
On line 21, “said bottom” should be corrected to ---said respective bottom---
On line 21, “said top” should be corrected to ---said respective top---
On line 22, “said at least one” should be corrected to --- said respective at least one---
On line 26, “said top” should be corrected to ---said respective top---
On lines 27-28, “said first upper pulleys” should be corrected to ---said two spaced-apart first upper pulleys ---
On line 29, “said bottom” should be corrected to ---said respective
On line 36, “said side frame portions” should be corrected to –said two side frame portions---
On line 40, “said second” should be corrected to --- said two second---
On line 43, “said sliding” should be corrected to ---said two sliding ---
On line 45, “said side” should be corrected to ---said two side ---
On line 46, “said at least” should be corrected to ---said respective at least ---
On line 46-47, “said adjustment” should be corrected to --- said respective adjustment---
On line 47, “said hook” should be corrected to ---said two hook ---
On line 48, “said hanging” should be corrected to ---said plurality of hanging ---
On line 50, “said side” should be corrected to ---said two side ---
On line 51, “said second” should be corrected to ---said two second ---
On line 53, “said side” should be corrected to ---said two side ---
On line 54, “said sliding” should be corrected to --- said two sliding---
On line 56, “said side” should be corrected to ---said two side ---
On line 57, “said pairs” should be corrected to --- said two pairs---
On line 62, “said tension rope” should be corrected to ---said two tension rope ---
On line 63, “said adjustment” should be corrected to ---said respective adjustment ---
On line 64, “said first” should be corrected to --- said respective first---
On line 65, “said height” should be corrected to ---said plurality of height ---
On line 66, “said first” should be corrected to --- said respective first---
On line 66, “said adjustment” should be corrected to ---said respective adjustment ---
On line 68, “said first” should be corrected to --- said respective first---
On line 68, “said cable” should be corrected to ---said respective cable ---
On line 69, “said first” should be corrected to --- said respective first---
On line 70, “said cable” should be corrected to ---said respective cable ---
On line 70, “said first” should be corrected to --- said respective first---
On line 73, “said first” should be corrected to --- said respective first---
On line 74, “said cable” should be corrected to ---said respective cable ---
On line 74, “said second” should be corrected to ---said respective second ---
On line 78, “said second” should be corrected to ---said respective second
On line 78, “said cable” should be corrected to ---said respective cable ---
On line 79, “said first” should be corrected to --- said respective first---
On line 80, “said first” should be corrected to --- said respective first---
On line 80, “said intermediate” should be corrected to ---said respective intermediate ---
On lines 80-81, “said cable” should be corrected to --- said respective cable---
On line 81, “said lower pulleys” should be corrected to --- said respective two lower pulleys---
On line 82, “said upper pulleys” should be corrected to --- said respective two upper pulleys---
On line 82, “said counterweight” should be corrected to --- said respective counterweight---
On line 83, “said first” should be corrected to ---said respective two spaced-apart first ---
On line 84, “said tension ropes” should be corrected to --- said plurality of tension ropes---
On line 85, “said bottom rod” should be corrected to ---said respective bottom rod ---
On line 86, “said counterweight” should be corrected to ---said two counterweight---
Claim 2 is objected to because of the following informalities:  
On line 3, “ said side“ should be corrected to ---said two side ---
On line 4, “ said bottom “ should be corrected to ---said respective bottom ---
On line 5, “said counterweight” should be corrected to ---said two counterweight---
On line 7, “said counterweight” should be corrected to ---said two counterweight---
On line 10, “ said bottom“ should be corrected to ---said respective bottom ---
On line 10, “said top “ should be corrected to ---said respective top ---
On line 11, “said pulley bracket “ should be corrected to ---said pulley brackets ---
On line 11, “said counterweight” should be corrected to ---said two counterweight---
On line 14, “said at least “ should be corrected to ---said respective at least ---
On line 16, “said at least “ should be corrected to ---said respective at least ---
Claim 3 is objected to because of the following informalities:  
On line 2, “said counterweight” should be corrected to ---said two counterweight---
On line 4, “said selection rod “ should be corrected to ---said respective selection rod ---
On line 5, “said counterweight” should be corrected to ---said two counterweight---
On line 7, “said counterweights “ should be corrected to ---said plurality of counterweights ---
On line 7, “said selection rod “ should be corrected to ---said respective selection rod ---
Claim 4 is objected to because of the following informalities:  
On line 2, “said at least“ should be corrected to ---each said at least ---
On line 4, “said selection rod “ should be corrected to ---said respective selection rod ---
On line 5, “said counterweight” should be corrected to ---said two counterweight---
On line 6, “said counterweight” should be corrected to ---said two counterweight---
On line 8, “said tension rope “ should be corrected to --- said plurality of tension rope---
On line 9, “said selection rod “ should be corrected to ---said respective selection rod ---
On line 11, “said tension rope “ should be corrected to --- said plurality of tension rope---
Claim 5 is objected to because of the following informalities:  
On line 5, “said adjustment“ should be corrected to –said respective adjustment- ---
On line 8, “said sliding “ should be corrected to ---said respective sliding ---
On line 9, “said pivoting “ should be corrected to ---said respective pivoting ---
On lines 9-10, “said second “ should be corrected to ---said respective second ---
On line 10, “said cable “ should be corrected to ---said respective cable ---
On line 12, “said first “ should be corrected to --- said respective first---
On line 13, “said pivoting “ should be corrected to ---said respective pivoting ---
On line 14, “said first “ should be corrected to --- said respective first---
On line 15, “said first “ should be corrected to --- said respective first--- in both instances
On line 16, “said first “ should be corrected to --- said respective first---
On line 19, “said first “ should be corrected to --- said respective first---
On line 22, “said first “ should be corrected to --- said respective first---
On line 23, “ said cable“ should be corrected to --- said respective cable---
On line 25, “said first “ should be corrected to --- said respective first---
On line 25, “ said cable“ should be corrected to --- said respective cable---
On line 26, “said first “ should be corrected to --- said respective first---
On line 26, “said second“ should be corrected to ---said respective second --
Claim 6 is objected to because of the following informalities:  
On line 5, “ said sliding“ should be corrected to ---said two sliding ---
On line 6, “said second “ should be corrected to --- said respective second---
On lines 7-8, “said adjustment “ should be corrected to ---said respective adjustment ---
On line 9, “said second “ should be corrected to --- said respective second---
On line 10, “said second “ should be corrected to --- said respective second--- in both instances
On lines 11-12, “said second “ should be corrected to --- said respective second---
On line 14, “said second “ should be corrected to --- said respective second---
On line 16, “said fastening “ should be corrected to ---said respective fastening ---
On line 17, “said first “ should be corrected to ---said respective first ---
On line 17, “ said cable“ should be corrected to ---said respective cable ---
On line 18-19, “said pair “ should be corrected to --- said respective pair---
On line 19, “said fastening “ should be corrected to ---said respective fastening ---
On line 20, “said first “ should be corrected to ---said respective first ---
On line 20, “ said cable“ should be corrected to ---said respective cable ---
On lines 20-21, “ said second“ should be corrected to ---said respective second ---
On line 22, “said retaining “ should be corrected to ---said respective retaining ---
On line 22, “said first “ should be corrected to ---said respective first ---
On line 23, “said first “ should be corrected to ---said respective first ---
On line 23, “ said cable“ should be corrected to ---said respective cable ---
On line 24, “said first “ should be corrected to ---said respective first ---
On line 25, “said first “ should be corrected to ---said respective first ---
On line 26, “ said cable“ should be corrected to ---said respective cable ---
On line 26, “ said second“ should be corrected to ---said respective second ---
Appropriate correction is required.

Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach or disclose a fast twitch comprehensive training device in combination with all the structural and functional limitations and further comprising a main frame having two side portions, each side portion having a pair of counterweight guide rods, cushions, a top and bottom rod and at least one vertical rod having a plurality of hanging holes, a cable and pulley assembly; each cable and pulley assembly having an adjustment tube having a plurality of holes, a first sliding seat, an adjustment pin, four upper pulleys, two lower pulleys and a cable member, a barbell unit, two counterweight units, two tension rope units wherein the cable member has two positions corresponding to the cable being attached to different sliding seats.
The closest prior art of record includes Gore (US 11,110,313), Leipheimer (US 2020/0222745), Reyes (US 9,050,497), and Rexach (US 2002/0091043).
Gore discloses a main frame with a middle portion 40 and two side frame portions (the left and right side of the frame), cable and pulley assemblies including an adjustment tube (24), a sliding seat (48), two spaced apart upper pulleys (the pulleys on the far sides of the upper member 32), two lower pulleys (mounted on bottom rod 12) and a cable member (12). Gore fails to disclose, among other limitations, two pairs of counterweight guide rods disposed on the two side frame portions, that the cable and pulley assemblies including two second upper pulleys disposed below the first upper pulleys, the barbell unit and all associated limitations, the counterweight units being disposed on the side frame portions, and tension rope units.
Leipheimer discloses counterweight units disposed on two side frame portions, 4 upper pulleys (see Figure 1), and two counterweight rods that are parallel to the at least one vertical rod (see Figure 1). However, Leipheimer fails to disclose that a single cable connects all of the upper pulleys and the lower pulleys,  a barbell unit and all associated limitations and tension rope units attached to the counterweight units, among other limitations. 
Reyes discloses a counterweight unit (see Figure 4A-4B) having two counterweight guide rods (216), a plurality of counterweights (see Figure 4A-43), tension rope units (228, the specification discloses that the springs can be replaced with cords, broadly interpreted as tension ropes, see column 7 lines 52-59), the tension rope units comprising a plurality of tension ropes (Figures 4A-4B show two tension ropes) connected between the bottom rod of the frame (232) and the counterweight unit (the top of the counterweight unit 236). Reyes fails to disclose the main frame and associated limitations, the cable and pulley assemblies and associated limitations, and the barbell unit and associated limitations. 
Rexach discloses a main frame (see Figure 7) having a middle portion (104) connected to two side portions (the left and right side of the device), the two side frame portions having a counterweight guide rod for a counterweight assembly and a barbell unit (118) including two sliding rods and two sliding seats and a barbell (see Figure 7, the barbell has two sliding seats allowing the barbell to slide up and down the vertical posts). Rexach fails to disclose that the barbell unit comprises a pair of hooks rotatably disposed on the barbell configured to be removably hooked to a selected one of said hanging holes in the at least one vertical rod. Rexach also fails to disclose the cable and pulley assemblies and associated limitations and the tension rope units. 
None of the reference singularly or in combination could arrive at the claimed invention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
This application is in condition for allowance except for the following formal matters: 
the claim objections. 
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN M ANDERSON whose telephone number is (313)446-6531. The examiner can normally be reached M-TH 6 a.m. -4 p.m. (Arizona).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on 571-272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Megan Anderson/Primary Examiner, Art Unit 3784